Title: To James Madison from Henry Dearborn, 19 February 1808
From: Dearborn, Henry
To: Madison, James



Sir,
War Department February 19th. 1808

I have the honor of enclosing you herewith an official Copy of the Agreement, for the sale of the French Ordnance and other military stores left at New Orleans, made, with the approbation of General Turreau, between me and Mr. Beaujour, Commissary General of France, together with an official Copy of the Inventory alluded to, and of the receipts for the consideration money.
It may not be improper for me to remark, that a provisional agreement, of a subsequent date to the above, was made between General Wilkinson and Mr. Deforgues, French Consul at New Orleans, for the sale of the said Ordnance and Military Stores to the United States.  As soon as information of this transaction was received, General Turreau was advised of it, and requested to give orders for refunding, to our Military Agent at that place, the sum of Thirty thousand dollars, which had been deposited in Bank to the credit of Mr. Deforgues, as a security for the said ordnance &c. until the agreement for its sale had received the determination of the two Governments.  General Turreau gave assurances that the request should be complied with; but, owing probably to some accident, the order did not reach Mr. Deforgues.  Notice of the failure having been received, Genl. Turreau was again applied to on the subject, who immediately furnished me with duplicate orders; one of which has been remmitted to our Agent, but the receipt not yet acknowledged.
I would further remark that, of the articles mentioned in the Inventory, some are deficient, and others much damaged.  I have the honor to be very respectfully, Sir, your Ob: Servt.

H. Dearborn

